    Case 3:20-cv-00360-JPG Document 6 Filed 04/20/20 Page 1 of 4 Page ID #15



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

TIMOTHY LEE GENTRY,                                   )
#14627-032,                                           )
                                                      )
                                  Petitioner,         )
                                                      )
vs.                                                   )      Case No. 20-cv-00360-JPG
                                                      )
KATHLEEN HAWK SAWYER                                  )
and U.S.A.,                                           )
                                                      )
                                  Respondents.        )

                                   MEMORANDUM AND ORDER

GILBERT, District Judge:

        Petitioner Timothy Lee Gentry is in the custody of the Federal Bureau of Prisons (“BOP”)

and is currently confined at the Federal Correctional Institution in Greenville, Illinois (FCI-

Greenville). He filed a Petition for Writ of Mandamus (Doc. 1) pursuant to 28 U.S.C. § 1361 in

this District on April 16, 2020. The Petition is now before the Court for preliminary review under

28 U.S.C. § 1915A.1

        Gentry is currently housed in FCI-Greenville’s special housing unit (SHU) in

administrative, protective, or transfer custody. (Doc. 1, pp. 1-7). He alleges that earlier this month,

BOP officials designated the SHU as a “quarantine zone” for inmates who are suffering from

suspected or confirmed cases of COVID-19, the disease caused by the novel coronavirus. At FCI-

Greenville, sick inmates were allegedly transferred into the SHU and placed in cells alongside

inmates already in protective, administrative, or transfer custody who are not suspected of having


1
  Section 1915A requires the Court to screen prisoner complaints, including petitions seeking a writ of
mandamus in a civil action, and filter out non-meritorious claims. 28 U.S.C. § 1915A(a). The court must
dismiss those claims that are legally frivolous or malicious, fail to state a claim for relief, or request money
damages from an immune defendant. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are
liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                                       1
    Case 3:20-cv-00360-JPG Document 6 Filed 04/20/20 Page 2 of 4 Page ID #16



COVID-19. All inmates were issued a single paper face mask and 3-in-1 shaving gel/body

wash/soap. Gentry questions whether these measures are adequate to contain the virus and prevent

further infection. He remains housed in the SHU alongside sick inmates. (Id.).

       Gentry filed the instant Petition after his requests for the BOP’s infectious disease and

quarantine protocols were denied. His requests for personal protective equipment, including latex

gloves, hand sanitizer, antibacterial soap, and additional masks, were also denied. Gentry now

seeks a Court Order requiring the BOP Director2 and the United States of America to provide

inmates in all BOP facilities with the following, regardless of their indigent status: (1) BOP’s

protocol for addressing infectious disease and quarantine zones; (2) separate housing for inmates

with confirmed or suspected cases of COVID-19;3 (3) personal protective equipment such as

masks and latex gloves; and (4) hand sanitizer and/or antibacterial soap. (Id.).

       The historic backdrop for this Petition is pertinent. In less than four months since the novel

coronavirus was identified in late 2019, the virus has infected more than 2.3 million individuals in

213 countries and caused almost 158,000 deaths worldwide.4 Most of these deaths have occurred

in the past month.5 The United States has not been spared. In fact, this country now holds the

record for the highest number of diagnosed cases (over 723,000) and deaths (over 34,000) of any

country in the world.6 According to the Centers for Disease Control and Prevention, the virus is

still in its “acceleration phase” in the United States and shows few signs of slowing down.7

2
  Michael Carvajal, not Kathleen Sawyer, is identified as the current BOP Director on the Federal Bureau
of Prison’s website. See https://www.bop.gov/about/agency/bio_dir.jsp (last visited April 20, 2020). The
Clerk will be directed to substitute Michael Carvajal in place of Kathleen Sawyer as a Respondent.
3
  Gentry proposes placing sick inmates in the medical unit, gymnasium, or library or leaving them in the
SHU and transferring healthy SHU inmates back into the general population under “keep-locked status.”
4
  See https://www.who.int/emergencies/diseases/novel-coronavirus-2019 (last updated April 19, 2020 at
19:00).
5
  See https://covid19.who.int/ (last visited April 20, 2020, 11:20).
6
  Id.
7
  See https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last visited April 20, 2020
11:30).

                                                   2
    Case 3:20-cv-00360-JPG Document 6 Filed 04/20/20 Page 3 of 4 Page ID #17



        Jails and prisons have been hard hit.8 Nationwide, there have been 495 BOP inmates and

309 BOP staff diagnosed with COVID-19.9 Of these, 155 inmates and 29 staff have recovered.10

Unfortunately, 22 inmates have lost their lives to COVID-19.11

        Gentry brings this action pursuant to 28 U.S.C. § 1361, which establishes jurisdiction for

a federal court to compel a federal official or agency “to perform a duty owed to the plaintiff.” See

28 U.S.C. § 1361. The following three elements must be met to issue a writ: “(1) a clear right in

the plaintiff to the relief sought; (2) a plainly defined and peremptory duty on the part of the

defendant to do the act in question; and (3) no other adequate remedy at law.” Burnett v. Bowen,

830 F.2d 731, 739 (7th Cir. 1987). A writ is an extraordinary remedy. Banks v. Secretary of

Indiana Family and Soc. Servs. Admin., 997 F.2d 231, 244 (7th Cir. 1993). Therefore, if any of

these three elements are missing, the Court must deny the Petition because the petitioner has not

demonstrated an entitlement to relief. Ahmed v. Dept. of Homeland Security, 328 F.3d 383, 387

(7th Cir. 2003). Gentry acknowledges that mandamus may be the incorrect vehicle for obtaining

the injunctive relief he now seeks, but he implores the Court to “cut [him] some slack” under the

circumstances. (Doc. 1, p. 1).

        Against this backdrop, the Court finds that the Petition survives review under

28 U.S.C. § 1915A and that a Government response is warranted before the Court can fairly

and adequately address the Petition. The Government’s Response should not only address

whether 28 U.S.C. § 1361 provides the most appropriate avenue to relief but also address

whether there are different or better avenues to relief at the institution level or in court via


8
    See https://www.npr.org/2020/04/13/833440047/the-covid-19-struggle-in-chicagos-cook-county-jail
(April 13, 2020) (describing the rate of infection among staff and inmates at Cook County Jail as one of the
highest rates of infection anywhere in the country and disclosing more than 500 confirmed cases).
9
  See https://www.bop.gov/coronavirus/index.jsp (last visited April 20, 2020 11:50).
10
   Id.
11
   Id.

                                                     3
     Case 3:20-cv-00360-JPG Document 6 Filed 04/20/20 Page 4 of 4 Page ID #18



actions brought pursuant to 28 U.S.C. § 2241, the Administrative Procedures Act, Bivens v.

Six Unknown Named Agents, 403 U.S. 388 (1971), or otherwise. Given the urgent nature of

this matter, an expedited response period will be prescribed. The Government shall respond

within fourteen (14) days.

                                              Disposition

           The Clerk of Court is DIRECTED to SUBSTITUTE the Federal Bureau of Prison’s

current Director MICHAEL CARVAJAL in place of KATHLEEN SAWYER as Respondent

and TERMINATE the UNITED STATES OF AMERICA and KATHLEEN SAWYER as

parties.

           IT IS HEREBY ORDERED that Respondent Carvajal shall answer the Petition or

otherwise plead within 14 days of the date this Order is entered (on or before May 4, 2020).12

This preliminary Order to respond does not, of course, preclude the Government from raising any

objection or defense it may wish to present. Service upon the United States Attorney for the

Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute

sufficient service.

           IT IS SO ORDERED.

           DATED: April 20, 2020

                                                                s/J. Phil Gilbert
                                                                J. PHIL GILBERT
                                                                United States District Judge




12
  The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate in the course of this litigation is a guideline only. See SDIL-EFR 3.


                                                   4
